Name: Commission Regulation (EC) No 1986/97 of 13 October 1997 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania
 Type: Regulation
 Subject Matter: EU finance;  Europe;  tariff policy;  international trade;  plant product
 Date Published: nan

 Avis juridique important|31997R1986Commission Regulation (EC) No 1986/97 of 13 October 1997 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania Official Journal L 280 , 14/10/1997 P. 0001 - 0003COMMISSION REGULATION (EC) No 1986/97 of 13 October 1997 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (1), as last amended by Regulation (EC) No 1595/97 (2), and in particular Article 8 thereof,Whereas Regulation (EC) No 3066/95 grants concessions for the period 1 January 1996 to 30 June 2001;Whereas Commission Regulation (EC) No 1218/96 (3), as last amended by Regulation (EC) No 1356/97 (4), provides for concessions in the form of tariff quotas until 31 December 1997; whereas the quantities for the remaining period should therefore be laid down; whereas the Annex to Regulation (EC) No 1218/96 should therefore be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EC) No 1218/96 is hereby replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 328, 30. 12. 1995, p. 31.(2) OJ L 216, 8. 8. 1997, p. 1.(3) OJ L 161, 29. 6. 1996, p. 51.(4) OJ L 186, 16. 7. 1997, p. 13.ANNEX 'ANNEXI. Products originating in the Republic of Hungary>TABLE>II. Products originating in the Czech Republic>TABLE>III. Products originating in the Slovak Republic>TABLE>IV. Products originating in the Republic of Poland>TABLE>V. Products originating in the Republic of Bulgaria>TABLE>VI. Products originating in Romania>TABLE>